





Pandora Media Corporate Incentive Plan for Fiscal Year Ending December 31, 2017


The Pandora Media, Inc. (“Pandora”) Corporate Incentive Plan for the fiscal year
ending December 31, 2017 (the “Plan”) is designed to reward eligible employees
for their efforts toward the accomplishment of Pandora’s goals during the Plan
Year. For purposes of the Plan, “Plan Year” means Pandora’s fiscal year starting
January 1, 2017 through and including December 31, 2017.


Eligibility


Eligibility under the Plan does not represent a commitment or guarantee that you
will receive any payment under the Plan. If, for any reason, you are not an
active employee of Pandora (or one of its eligible subsidiaries as determined by
the Compensation Committee of Pandora’s Board of Directors (the “Compensation
Committee”)) on the date on which payments hereunder are made, you will not be
eligible to receive a bonus under the Plan. Furthermore, the decision to pay any
bonus under the Plan remains in the full discretion of the Compensation
Committee.


Selected employees at the manager or equivalent level and all employees at the
director level and above are eligible (an “Eligible Position”). To receive any
payment under the Plan, an employee in an Eligible Position must remain active
employee during the Plan Year and through the date on which payments hereunder
are made in order to be eligible to receive a bonus payment, if any (“Eligible
Employee”).


New Hires and Promotions into Eligible Positions. Employees hired or promoted
into an Eligible Position after the beginning of the Plan Year will have any
bonus prorated to reflect the length of time employed in an Eligible Position
during the Plan Year. However, employees hired or promoted into an Eligible
Position on or after November 1, 2017 will not be eligible to participate in the
Plan.


Changes Between Eligible Positions. Eligible Employees who move from one
Eligible Position to another Eligible Position with a different Target Bonus (as
defined below) will have any bonus prorated to reflect the different Target
Bonus amounts based on the length of time employed in each Eligible Position.


Prorated Bonus for Approved Leave of Absence. Eligible Employees who take an
approved leave of absence for longer than ten (10) consecutive business days
will have any bonus prorated to exclude the time period during which they were
on the approved leave of absence. This proration of the bonus (if any) would
occur regardless of whether the Eligible Employee received partial or full
salary continuation or other pay during the leave of absence.


Target Bonus Opportunity


Each Eligible Position is assigned a target bonus opportunity (“Target Bonus”),
generally expressed as a percentage of earned salary for the applicable period.
Your manager will discuss your Target Bonus with you. There is no guarantee that
you will receive your Target Bonus, and you may receive a lower or higher amount
or no bonus.


Plan Administration


The Compensation Committee will have sole discretion to determine the aggregate
pool (the “Bonus Pool”) under the Plan, as described below, depending solely
upon its assessment of Pandora’s overall performance measured against objectives
that the Compensation Committee and management will discuss from time to time.
In exercising its discretion, the Compensation Committee will consider any
extraordinary activities during the year, including mergers, acquisitions, new
market expansion and other





--------------------------------------------------------------------------------





strategic initiatives. Pandora and the Compensation Committee may amend, suspend
or terminate the Plan at any time and in any manner. All payments under the Plan
are discretionary. Regardless of whether any specific performance metrics are
set for any Plan Year, the decisions as to whether, and how much, to fund the
Bonus Pool remain in the full discretion of the Compensation Committee, and
Pandora’s financial results for any Plan Year shall not be deemed to give any
Eligible Employee a right to any payment under the Plan.


The Incentive Committee of Pandora (the “Incentive Committee”) is responsible
for administering the Plan with respect to Eligible Employees who are not
executive officers of Pandora (“Non-Executive Employees”), subject to the
direction of the Compensation Committee. Members of the Incentive Committee
shall be the CEO and/or any officers or managers appointed by the CEO to the
Incentive Committee. The Incentive Committee will, in its discretion, determine
a Non-Executive Employee’s eligibility under the Plan, including whether
part-time employees are eligible and whether Pandora will pay prorated bonuses
for Non-Executive Employees who retire (and, if so, the retirement criteria) or
die during the Plan Year. All determinations, interpretations, rules and
decisions of the Compensation Committee and/or the Incentive Committee shall be
conclusive and binding upon all persons claiming to have any interest or right
under the Plan.


Bonus Payments


In order to receive any payment under the Plan, an Eligible Employee must remain
an active employee through the date on which payments hereunder are made. If,
before such date(s), your employment is terminated (whether by you or by
Pandora, regardless of the reason), you will not be eligible to receive a bonus
under the Plan, subject to the Incentive Committee’s discretion to pay a
prorated bonus in the event of a Non-Executive Employee’s retirement or death
during the Plan Year.


The Compensation Committee will determine the Bonus Pool and the individual
payments to each executive officer of Pandora.


With respect to the Non-Executive Employees, the Incentive Committee shall have
the discretion to determine the portion of the remaining Bonus Pool that will be
awarded to any individual or to any department or business unit and to delegate
responsibility for determining individual payments to your manager.


As a result, the actual payment to you of a bonus, if any, under the Plan is
subject to the discretion of the Compensation Committee, the Incentive Committee
and your manager.


Operating Guidelines


No Eligible Employee may rely on any verbal or other information outside of this
Plan. Pandora reserves the right to amend, terminate or make significant changes
to the Plan at any time and for any reason, with or without notice. Eligibility
for a bonus under this Plan does not guarantee eligibility for any future
payments or bonus programs.


At Will Employment


Nothing in the Plan shall confer upon any employee or other Plan participant any
right to continued employment or service with Pandora for any specific duration
or otherwise restrict in any way the rights of Pandora or any employee to
terminate an Eligible Employee’s employment at any time, for any reason, with or
without cause.







--------------------------------------------------------------------------------





Tax Withholding


Pandora shall withhold from the payments under the Plan all federal, state and
local income or other taxes required to be withheld therefrom and any other
required payroll deductions, and as a condition precedent to payment under the
Plan, all recipients shall make arrangements satisfactory to Pandora for the
payment of any personal income or other taxes. All payments hereunder are
intended to qualify for the short-term deferral exception from Section 409A of
the Internal Revenue Code and, if required to qualify for such exception, shall
be made no later than 2 and 1/2 months following the end of the taxable year in
which an individual becomes legally entitled to, or vested in, a payment
hereunder.


Miscellaneous


This Plan is unfunded. In no event may a participant sell, transfer, anticipate,
assign or otherwise dispose of any right or interest under the Plan or relating
hereto. At no time will any such right or interest under the Plan be subject to
the claims of any participant’s creditors or liable to attachment, execution or
other legal process.





